Citation Nr: 0204457	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  96-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as a residual of exposure to asbestos.  

2.  The propriety of the initial 10 percent rating assigned 
for post-traumatic stress disorder (PTSD), from March 31, 
1995, and the 30 percent rating assigned from November 28, 
1998.  

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (the appellant) had unverified service from 
September 1943 to January 1946, and verified service from May 
1946 to August 1949.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.  

In July 1998, the Board remanded the issues listed on the 
first page of this decision to the RO for additional 
development.  While the case was in remand status, the rating 
for the veteran's service-connected PTSD was increased from 
10 percent to 30 percent disabling.  The Board notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a rating 
decision issued subsequent to a notice of disagreement which 
grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of the proper initial 
rating for PTSD remains in appellate status.  The case has 
now been returned to the Board and is ready for further 
review.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a respiratory 
disability, to include as a residual of exposure to asbestos, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  
When such development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) [to be 
codified at 38 C.F.R. § 20.903.]  After giving such notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  Prior to November 28, 1998, the veteran's service-
connected PTSD is shown to be manifested by complaints of 
nightmares and flashbacks; his disability is shown to be no 
more than mild.  

3.  On and subsequent to November 28, 1998, the veteran's 
PTSD is shown to be manifested by flashbacks once a month, 
difficulty with interpersonal relationships, sleep 
disturbance, and mild depression.  He was given a GAF of 60-
65, and the disability was noted to be of moderate severity.  

4.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  Prior to November 28, 1998, the criteria for a rating 
beyond 10 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996).  

2.  On and subsequent to November 28, 1998, the criteria for 
a rating beyond 30 percent have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2001).   

3.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service-
connected disabilities have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to notice 
and the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West Supp. 2001).  The Secretary shall consider 
all information and lay and medical evidence of record in a 
case before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran was informed by an August 1996 
statement of the case and several subsequent supplemental 
statements of the case of the laws and regulations pertinent 
to his claims and the evidence necessary to substantiate the 
claims.  In addition, he testified at a personal hearing at 
the RO in December 1996, where information regarding the 
evidence necessary to substantiate his claims was given.  The 
veteran was informed by the RO in April 2001, concerning the 
VCAA and the RO requested that he submit any additional 
pertinent evidence in support of his claims.   The veteran 
has also undergone several VA examinations to evaluate his 
service-connected PTSD as well as other service-connected 
disabilities.  

Thus, in light of the above, the Board concludes that the 
duty to inform and to assist has been satisfied.  There is no 
indication that there are additional documents that have not 
been obtained and would be pertinent to the present claims.  
The appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claims and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.


Increased Evaluation

In accordance with 38 C.F.R. § § 4.1, 4.2 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (2001).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (2001).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  

The appellant has disagreed with the original disability 
rating assigned for his PTSD.  There is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  With an initial rating, the 
RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126. With 
an increased rating claim, "the present level of disability 
is of primary importance." Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  
Fenderson, 12 Vet. App. at 132.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor. 38 C.F.R. § 
4.3 (2001).  

Because this appeal is from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration. Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged." Fenderson v. West, 12 Vet. App. 119 (1999).  Such 
staged ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e) (2001), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability.  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411. During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996). This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2001).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date. Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 1991) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from November 
7, 1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
regulations.  

The RO considered the old regulations in the August 1996 
statement of the case and provided the rating criteria to the 
appellant.  The RO considered the new regulations in the May 
2000 SSOC and provided the rating criteria.  Therefore, the 
appellant and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to November 1996, the schedular criteria for 10, 30, 
50, 70, and 100 percent ratings for psychoneurotic disorders 
were as follows:

PTSD with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment. [10 
percent].   

Definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  [30 percent].

Ability to establish and maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  [50 percent].

Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  [70 percent].

The attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to maintain or 
retain employment. [100 percent].  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons and 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c) (West 1991).

VA General Counsel issued a precedent opinion concluding that 
the term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent or 
degree." VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "considerable." 38 U.S.C.A. § 
7104(c) (West 1991).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 10, 30, 50, 70 and 100 percent 
ratings are warranted in the following circumstances:

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress or if there are symptoms controlled by continuous 
medication.  [10 percent].  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). [30 percent].

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. [50 percent].

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. [70 percent].

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  [100 
percent].  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (2001).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination. Id. Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. § 
4.126(b) (2001).  The diagnoses and classification of mental 
disorders must be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). See 38 C.F.R. §§ 4.125 
through 4.130 (2001).  

The veteran sought service connection for PTSD in March 1995.  
The RO granted service connection in April 1996, and assigned 
a 10 percent evaluation effective from March 31, 1995.  This 
was based on a VA examination report dated in May 1995.  At 
that time, the veteran reported that at service discharge, he 
had nightmares, and that presently they occurred 
infrequently.  He stated that his hyper-alertness and 
hypervigilence continued since service as did irritability 
and a reduction of interest in his surroundings.  It was 
stated that presently this symptomatology was mild.  The 
veteran reported that he began drinking at service discharge 
and stopped in 1975.  He stated he has been sober since that 
time.  It was noted that the veteran's wife accompanied him 
to his examination.  On mental status examination, it was 
noted that the veteran was cooperative and friendly with no 
indication of any misrepresentation.  He was oriented to 
time, place and person.  He could reach a goal idea without 
difficulty.  His affect was warm and full and it was noted 
that there seemed to be no shifting in mood.  The veteran was 
able to deal with abstractions without difficulty and his 
recent and remote memory were intact.  He reported that there 
were times when his recent memory was faulty and this was 
confirmed by the veteran's wife.  His fund of general 
information was good.  He could do serial seven's and 
abstract conceptualizations were unimpaired.  The examiner 
noted that there was no evidence of suicidal thinking, but 
that the veteran reported feeling mild to moderately 
depressed for the last four to five years.  It was noted that 
his judgment and insight appeared to be intact.  The examiner 
summarized that the veteran had a profile of PTSD that was 
quite active for several years following discharge, and that 
now it was very mild and did not constitute any extensive 
impairment.  It was noted that he had depression per history.  
The diagnosis was, post traumatic stress syndrome, service 
connected, very mild.  

In December 1996, the veteran and his wife testified at a 
personal hearing at the RO.  The veteran reported that he had 
problems with crowds and did not have many friends.  He 
reported that he did not go to social events.  He stated that 
he was active in veteran's service organizations.  His wife 
testified that the veteran was anxious and depressed.  A 
complete transcript is of record.  

The veteran was examined by VA in November 1998.  The veteran 
reported that subsequent to his military discharge, he had 
not had nightmares, but did have flashbacks approximately 
once a month and recurring traumatic memories that occurred 
on almost an everyday basis.  He reported that he avoids 
movies and books about the military.  He stated that he has 
difficulty with a loving and caring attitude toward others 
and has an ongoing general loss of interests.  He reported 
feeling depression.  It was noted that he had difficulty 
falling asleep, with intermittent awakening, exaggerated 
startle response, hypervigelence, difficulty concentrating 
and ongoing mood fluctuation.  The veteran reported that his 
PTSD interfered with his personal relationships.  On 
examination, it was noted that he was oriented to time, place 
and person.  His affect was noted to be one of moderate 
anxiety, with slight depression, and a stable mood.  He was 
able to follow a goal idea without difficulty and there was 
no evidence of tangentiality or disruption of underlying 
thought processes.  His fund of information was good, and his 
recent and remote memory were intact.  His intellectual 
capacity was judged as average or above.  He denied 
hallucinations, delusions or any suicidal ideation.  
Obsessive-compulsive characteristics were not prominent.  
Insight and judgment were intact.  The diagnostic summary was 
that the veteran had a psychological profile that was 
consistent with PTSD of moderate severity.  It was noted that 
there was moderate penetration into his ability to have 
interpersonal relationships.  The examiner stated that the 
veteran's symptomatology included recurring traumatic 
memories, difficulty with concentration, mild depression, 
hypervigilence and startle response, recurring flashbacks and 
stress sensitivity with a tendency to withdraw.  It was 
reported that sleep pattern disturbances continued to be an 
ongoing difficulty, and that while he was being treated with 
antidepressants the results were modest and his depression 
was judged overall as mild.  It was stated that he was unable 
to work due primarily because of cardiovascular disease and 
impaired circulation.  The diagnosis was, PTSD, chronic, 
moderate severity.  The GAF was 60-65.  

The record does not show that the veteran's disability was 
manifested by more than mild symptoms prior to the assignment 
of a 30 percent evaluation effective November 28, 1998.  It 
is noted that on examination in May 1995, his PTSD was 
described as very mild and it was reported by the examiner 
that it did not constitute any extensive impairment.  Under 
the prior criteria, a rating of 10 percent was warranted.  
There is no further medical evidence concerning the veteran's 
disability thereafter until November 1998.  From that time 
on, both the old and new criteria may be considered.  The 
veteran was assigned a 30 percent evaluation based on the 
findings noted in November 1998.  Under the old rating 
criteria, the evidence shows that the veteran has no more 
than definite impairment which is consistent with a 30 
percent disability evaluation.  In order to be assigned a 
rating beyond that under the old criteria, there must be a 
showing of considerable impairment.  The November 1998 
examination report shows that while he has some problems with 
interpersonal relationships, he was oriented to time, place 
and person, he had intact judgment and insight, and that his 
PTSD was of moderate severity.  His GAF was reported to be 
60-65.  A GAF score of 51-60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  See DSM-IV at 
44-47.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  Thus the rating of 30 percent was 
proper for this period under the prior criteria.  

Under the amended criteria, the appellant has anxiety, 
depressed mood, and sleep impairment.  However, there is 
nothing in the record to show that the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Thus, a rating beyond 30 percent is not 
warranted under the old or new material from November 28, 
1998.  


TDIU

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation." 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2001).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (2001).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a).  

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests a living wage.  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service- 
connected disability shall be rated totally disabled.   See 
38 C.F.R. § 4.16(b).

The veteran is service connected for a low back strain, rated 
as 40 percent disabling; PTSD, rated as 30 percent disabling; 
a skin disability, rated as 10 percent disabling; and an eye 
disability rated as 10 percent disabling.  His combined 
service-connected disability in 70 percent.  

The Board notes that the veteran does meet the basic 
schedular requirements set forth in 38 C.F.R. § 4.16(a) 
(2001).  That is, he has at least one disability ratable as 
40 percent disabling, along with sufficient additional 
disability to bring the combined disability to 70 percent.  
The question remains as to whether he his unemployable solely 
due to his service-connected disabilities.  After considering 
all of the evidence, the Board concludes that he is so 
disabled.  

The veteran underwent a VA general medical examination in May 
1995, and several VA specialty examinations.  He stated that 
he last worked in 1986, as an assembly line worker, and that 
he lost time from work primarily due to back pain.  He stated 
that before that he worked as a service attendant, in 
security and as a truck 

driver.  On VA examination of the spine, it was noted that 
the veteran's lumbar flexion was to 45 degrees, and his 
extension was to 15 degrees.  The impression was, 
degenerative disc disease, L4-L5, L5-S1, with nerve root 
irritation.  On VA nerves examination, it was noted that the 
veteran had straight leg raising of the left leg to 45 
degrees, secondary to peripheral nerve irritation secondary 
to degenerative disc disease.  On a skin examination, he 
complained of constant itching and a rash on his upper arms.  
Dermatitis of the hands and arms was noted.  On eye 
examination, visual field loss secondary to optic atrophy was 
noted.  He has been examined by VA for his PTSD and 
discussion of that disability has been presented above.  The 
veteran contends that he his unable to work due to his 
service-connected disabilities, specifically his low back.  

The veteran testified in December 1996 that he retired 
approximately nine years prior.  He stated that he worked as 
a machinist.  His wife testified that the veteran was under 
pressure at work and exhibited depression and anger.  The 
Board notes that the veteran has complaints of back pain and 
emotional distress.  He has been employed primarily in jobs 
that require manual labor.  Primarily, the effects of his 
service-connected back disorder and his PTSD would, in the 
Board's opinion, seriously limit his ability to work.  Upon 
review of the claims file, and after resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence, when viewed in its totality, supports the finding 
that the veteran is precluded from performing all forms of 
substantially gainful employment due to his service connected 
disabilities.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD form March 31, 1995 denied.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD from November 28, 1998 is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



